___________

                                    No. 95-3944
                                    ___________

Patty Swenson,                            *
                                          *
              Appellant,                  *   Appeal from the United States
                                          *   District Court for the
        v.                                *   District of North Dakota.
                                          *
Shirley S. Chater, Commissioner       *              [UNPUBLISHED]
of Social Security,                       *
                                          *
              Appellee.                   *


                                    ___________

                     Submitted:     July 17, 1996

                           Filed:   July 26, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

        Patty Swenson appeals from the final order entered in the district
    1
court affirming the decision to deny her application for Social Security
disability benefits and supplemental security income (SSI).          We affirm.


        Swenson was born in 1960, and worked as a trained medical aid, a
nurse's aid, and a cook/dishwasher, among other things.        In September 1992,
Swenson applied for benefits alleging disability due to severe pain in her
right    leg.     Swenson's   application     was   denied   initially   and   upon
reconsideration.    At a December 1993




         1
       The Honorable Rodney S. Webb, Chief Judge, United States
District Court for the District of North Dakota, adopting the
report and recommendation of the Honorable Karen K. Klein, United
States Magistrate Judge for the District of North Dakota.
hearing before an Administrative Law Judge (ALJ), Swenson, her husband, and
a vocational expert testified.


     The ALJ found Swenson was not disabled.   The ALJ discounted Swenson's
subjective complaints to the extent she alleged total disability, and
concluded that Swenson's limitations did not prevent her from performing
past relevant work.   The Appeals Council considered additional medical
records submitted by Swenson, including a report stating a psychologist's
opinion that Swenson's pain was genuine, but denied review.    The district
court affirmed the denial of benefits, and Swenson appeals.


     Having reviewed the record, including the new evidence submitted to
the Appeals Council, we conclude that substantial evidence on the record
as a whole supports the ALJ's evaluation of Swenson's subjective complaints
of pain under the standards set forth in Polaski v. Heckler, 739 F.2d 1320,
1322 (8th Cir. 1984), as well as the ALJ's decision that Swenson could
perform her past relevant work.   See Baumgarten v. Chater, 75 F.3d 366, 368
(8th Cir. 1996) (standard of review).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-